                                                                   rlLCO
                                                           U S.uiSinlGT COrt;U
                                                               SAVAWMAIi OIV.
            IN THE UNITED STATES DISTRICT                                  PM 2=33
                   THE SOUTHERN DISTRICT OF GEORGIA,
                            SAVANNAH DIVISION
                                                          CIERK.
                                                               SO. DISI OF GA.
UNITED STATES OF AMERICA,


V.                                                   Case No. CR419-185


MICHAEL WILSON,


                  Defendant




      Laura G. Hastay counsel of record for defendant Michael Wilson

in the above-styled case has moved for leave of absence and for

stand-in   counsel.       The   Court     is    mindful    that         personal     and

professional      obligations   require        the   absence       of    counsel      on

occasion. The Court, however, cannot accommodate its schedule to

the   thousands    of   attorneys   who    practice       within        the   Southern

District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



      SO ORDERED this            day of March 2020.




                                           WILLIAM T. MOORE, JR., JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
